Citation Nr: 0922478	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a right ankle injury.

2.  Entitlement to service connection for a right leg 
disorder, claimed as secondary to a right ankle injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
April 1970 in the United States Army and from January 1976 to 
October 1977 in the United States Army National Guard.  He 
had additional unverified active service from 1970 to 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which declined to reopen 
the Veteran's previously denied claim of entitlement to 
service connection for a right ankle injury, and denied the 
Veteran's claim of entitlement to service connection for a 
right leg disorder as secondary to a right ankle injury.  In 
an October 2007 statement of the case, the RO reopened and 
denied the Veteran's claim of entitlement to service 
connection for a right ankle injury, and continued the denial 
of the Veteran's claim of entitlement to service connection 
for a right leg disorder as secondary to a right ankle 
injury.  

The Board notes that, while the RO reopened the Veteran's 
claim of entitlement to service connection for a right ankle 
injury in the October 2007 statement of the case, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This case was previously before the Board in December 2008 
and was remanded for further development.  The Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

In October 2008, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing has been associated with the claims 
file. 


FINDINGS OF FACT

1.  In a final decision issued in September 2001, the RO 
denied entitlement to service connection for a right ankle 
injury.

2.  Evidence added to the record since the final September 
2001 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a right ankle injury.

3.  The Veteran is not currently service-connected for a 
right ankle injury.

4.  There is no legal basis for an award of service 
connection for a right leg disorder as secondary to a right 
ankle injury.


CONCLUSIONS OF LAW

1.  The September 2001 RO decision that denied entitlement to 
service connection for a right ankle injury is final.  38 
U.S.C.A. § 7105(c) (West 1991) [(West 2002 & Supp. 2008)]; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2008)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a right 
ankle injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

3.  The claim of entitlement to service connection for a 
right leg disorder, claimed as secondary to a right ankle 
injury, is legally insufficient.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.310(a) (2008); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that: (1) notifies him or her of the evidence 
and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on the claim for 
VA benefits.   

Pertinent to the Veteran's claim of entitlement to service 
connection for a right leg disorder as secondary to a right 
ankle injury, as will be discussed below, the Board finds 
that such claim must be denied as a matter of law.  
Therefore, there is no reasonable possibility that further 
assistance would aid the Veteran in substantiating his claim.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duties under the VCAA in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where the operation of law is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  Even so, the Board 
notes that a January 2007 letter informed the Veteran of the 
evidence and information necessary to substantiate his claim 
for service connection for a right leg disorder as secondary 
to a service-connected disability.  

Relevant to the Veteran's application to reopen his claim of 
entitlement to service connection for a right ankle injury, a 
November 2004 letter, sent prior to the initial unfavorable 
April 2007 decision, advised him that his claim was 
previously denied in a rating decision issued in September 
2001 because his right ankle injury occurred prior to service 
and was not aggravated by military service.  Additionally, a 
January 2007 letter, also sent prior to the April 2007 
decision, again advised the Veteran that his claim for 
service connection for a right ankle injury was previously 
denied because the evidence indicated that such preexisted 
service and there was no record of treatment inservice for a 
right ankle injury.  Both letters informed the Veteran of the 
need to submit new and material evidence in order to reopen 
his claim and provided with the definition of new and 
material evidence as well as the information and evidence 
necessary to substantiate his underlying service connection 
claim.  As such, the Board finds that the November 2004 and 
January 2007 letters satisfied VA's duty to notify under 
Kent, supra.  Additionally, the January 2007 letter advised 
the Veteran of the evidence that VA would attempt to obtain 
and what evidence he was responsible for identifying or 
submitting to VA as well as the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, service treatment records, 
Social Security Administration records, VA treatment records, 
and private medical records have been obtained and 
considered.  In this regard, the Board notes that the Veteran 
testified at his October 2008 hearing that he was treated 
periodically after service by Dr. Craw, located in Camden, 
Arkansas, for his right ankle and had right knee surgery 
performed by Dr. Bart.  The Board observes that private 
treatment records from Dr. Crump, located in Camden, 
Arkansas, and surgical reports regarding arthroscopic surgery 
on the right knee from Dr. Bryant are contained in the claims 
file.  To the extent that there are any additional 
outstanding records from any of the physicians referenced by 
the Veteran at his October 2008 hearing, the Board notes that 
the Veteran volunteered to secure those records and submit 
them to VA.  The record was held open in order to give him an 
opportunity to do so; however, to date, no additional records 
have been received nor has the Veteran contacted VA and 
expressed a desire for VA to obtain such records.  As the 
Court stated in Wood v. Derwinski, "[t]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." 1 Vet. App. 190, 193, reconsidered, 
1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).  

Moreover, as will be discussed in more detail below, the 
Veteran's claim was previously denied on the basis that there 
is no evidence that his preexisting right ankle injury was 
aggravated by his military service.  The Veteran has not 
indicated that there are any outstanding records that address 
this aspect of his claim; rather, he has only stated that 
such records describe post-service treatment for his right 
ankle.  Therefore, the Board finds that, to the extent that 
there are any additional outstanding records from any of the 
physicians referenced by the Veteran at his October 2008 
hearing, they are irrelevant to his pending claim and, 
therefore, there is no violation of the duty to assist by VA 
in this regard.  See Loving v. Nicholson, 19 Vet. App. 96 
(2005).  

The duty to assist also includes obtaining a medical 
examination or opinion when necessary to decide the claim.  
In the instant case, the Board notes that the VCAA and its 
implementing regulations include clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the claimant, but, prior to reopening a claim, there is no 
duty to obtain a VA medical examination or opinion.  As the 
Veteran's claim of entitlement to service connection for a 
right ankle injury is not reopened herein, there is no 
obligation on the part of VA to provide a medical examination 
or opinion in connection with his appeal.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his appeal.


II.  New and Material Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  

In October 2004, the Veteran filed an application to reopen 
his claim of entitlement to service connection for a right 
ankle injury.  At his October 2008 Board hearing and in 
documents of record, he contends that he has submitted new 
and material evidence in order to warrant reopening the claim 
and granting service connection for such disorder on the 
basis that his military service aggravated his preexisting 
right ankle injury.  

In a September 2001 rating decision, the RO denied service 
connection for a right ankle injury.  In reaching such 
decision, the RO considered the Veteran's service treatment 
records, VA treatment records, and private medical records.  

The RO determined that the evidence showed that a right ankle 
injury existed prior to service and noted that there must be 
objective evidence of worsening of a preexisting condition in 
order to establish service connection by aggravation.  The RO 
found that there was no evidence that the Veteran's right 
ankle condition permanently worsened as a result of service.  

Service treatment records showed a scar was noted on the 
Achilles tendon with complaints of some weakness on 
enlistment examination in February 1968.  There was no 
evidence of any treatment for the right ankle during service 
and the discharge examination was normal.  Post-service VA 
treatment records showed findings relevant to the right 
ankle.  The RO denied service connection for a right ankle 
injury because such occurred prior to service and was not 
aggravated by service.

In September 2001, the Veteran was advised of the decision 
and his appellate rights.  No further communication regarding 
his claim of entitlement to service connection for a right 
ankle injury was received until October 2004, when VA 
received his application to reopen such claim.  Therefore, 
the September 2001 rating decision is final.  38 U.S.C.A 
§ 7105 (West 1991) [(West 2002 & Supp. 2008)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001) [(2008)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for a right ankle injury in 
October 2004, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a) 
(2008), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the September 2001 rating decision, additional records 
showing current treatment for right ankle complaints have 
been received.  As evidence of similar complaints were of 
record at the time of the September 2001 rating decision, the 
additionally received records are considered cumulative and 
redundant and do not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a right ankle injury. 

Moreover, the Veteran's service connection claim was denied 
by the RO in September 2001 because his right ankle injury 
preexisted his entry into active service and there was no 
evidence that such injury was permanently worsened by his 
military service.  Since the September 2001 rating decision, 
no evidence demonstrating in-service aggravation of the 
Veteran's preexisting right ankle injury has been received.  

The Board notes that the Veteran has testified that he 
experienced right ankle symptomatology for which he sought 
treatment during service.  However, his service treatment 
records, with the exception of his enlistment examination, 
are negative for complaints, treatment, or diagnoses 
referable to the Veteran's right ankle.  The Board notes that 
the Veteran is competent to testify as to observable 
symptomatology of an injury or illness, such as ankle pain, 
as well as an observable event, such as receiving treatment 
for ankle complaints.  Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
However, the Board accords little probative weight to the 
Veteran's testimony that he received treatment during service 
for right ankle complaints as they are not borne out by the 
record.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(2006) (the lack of contemporaneous medical records may be a 
fact that the Board can consider and weigh against a 
Veteran's lay evidence).  As such, the evidence received 
since the September 2001 RO decision is still void of 
evidence demonstrating in-service aggravation, i.e., that the 
Veteran's preexisting right ankle injury was permanently 
worsened by his military service.  

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the 
September 2001 RO decision and does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for a right ankle injury.  
As such, the Board finds that the evidence received 
subsequent to the September 2001 RO decision is not new and 
material and the requirements to reopen the claim of 
entitlement to service connection for a right ankle injury 
have not been met.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's new and material claim.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied.  38 U.S.C.A. § 5107.

III.  Secondary Service Connection Claim

The Board notes that the Veteran does not allege, nor does 
the record reflect, that he first manifested a right leg 
disorder during service or that such is otherwise related to 
service on a direct basis.  In this regard, the Veteran's 
service treatment records are negative for complaints, 
treatment, or diagnoses of a right leg disorder.  Rather, at 
his October 2008 Board hearing and in documents of record, 
the Veteran has claimed that he currently has a right leg 
disorder as a result of his right ankle injury.  See Robinson 
v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no 
support in the record need not be considered by the Board as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  Where a fully developed 
record is presented to the Board with no evidentiary support 
for a particular theory of recovery, there is no reason for 
the Board to address or consider such a theory).

VA regulations provide that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  However, as discussed 
previously, the Veteran is not entitled to service connection 
for a right ankle injury.  As such, the Board finds that 
under the law, the Veteran lacks legal grounds to establish 
entitlement to service connection for a right leg disorder as 
secondary to a right ankle injury.  See Sabonis, supra.  In 
Sabonis, the Court held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Insofar as service connection 
is not in effect for the disability claimed by the Veteran to 
have proximately caused his right leg disorder, service 
connection on a secondary basis is not applicable under the 
law.  As there is no legal entitlement, the claim of 
entitlement to service connection for a right leg disorder as 
secondary to a right ankle injury is without legal merit.  
Id.  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a right ankle injury is denied. 

Service connection for a right leg disorder, claimed as 
secondary to a right ankle injury, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


